DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Part III   EXAMINER'S AMENDMENT


2.	An Examiner's Amendment to the record appears below.  Should the changes and/or  additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
3.	Authorization for this Examiner's Amendment was given in a telephone interview with James White on March 22, 2022.

	The application has been amended as follows:

In claim 13, line 1, --non-transitory—has been inserted after “A”;
in claim 13, line 1, “program” has been changed to --readable medium--;
in claim 13, line 2, “said program” has been changed to -- the code--; 
in claim 13, line 2, “run on” has been changed to -- executed by--.


Drawings
The drawings are objected to because Fig. 1, numbers 2-9 needs labels.  For example, Fig. 1 number 2 is label as a network controller (page 12, lines 3-11, applicant’s specification, each number in Fig. 1 needs a label). Fig. 7 numbers 72-74 needs labels.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
4.	Claims 1-15 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or suggest alone, or in combination a method of receiving at least one first uplink message sent by the target node; subsequently sending a downlink message to the target node; calculating a minimum timeout period using at least one characteristic of the at least one first uplink message, the minimum timeout period representing a minimum length of time following the sending of the downlink message during which the target node is expected to respond with a response uplink message; determining a timeout period based on the minimum timeout period; and determining whether the target node has responded to the downlink message with a response uplink message within the timeout period following the sending of the downlink message.


Regarding claim 14, the prior art of record fails to teach or suggest alone, or in combination a processor adapted to communicate with the transceiver in order to: receive at least one first uplink message sent by the target node; subsequently sending a downlink message to the target node; calculating a minimum timeout period using at least one characteristic of the at least one first uplink message, the minimum timeout period representing a minimum length of time following the sending of the downlink message during which the target node is expected to respond with a response uplink message; determining a timeout period based on the minimum timeout period; and determining whether the target node has responded to the downlink message with a response uplink message within the timeout period following the sending of the downlink message.

Ljung (US 2017/0142675) discloses a node of a cellular network is provided (P:0008). The node comprises an interface configured to communicate with a terminal on a time-synchronized communication channel (P:0008). The node further comprises at least one processor configured to receive, via the interface from the terminal, a message (P:0008). The message has been transmitted by the terminal on the channel at a first point in time (P:0008). The at least one processor is configured to determine a timeout point in time of communication associated with the service based on the first point in time (P:0008).

Espina et al. (WO 2012/042454 A1) discloses an idea to minimize an answer time-out for a given pair of sender node and destination node based on a distance between the sender node and the destination node that a data packet has to cover (page 4 lines 1-8). The answer time-out relates to a waiting time that a sender node waits for an answer to a data packet transmitted to a destination node (page 4 lines 1-8). If the sender node has not received an answer data packet after this time period has passed, the sender node will retransmit the data packet (page 4 lines 1-8). 

However, the prior art of record fails to teach applicant’s claimed invention discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648